Sutton, J.
This was an action at law to foreclose a statutory lien of attorneys at law on realty. Other parties prayed to be allowed to intervene, alleging that they held a superior lien in the form of a mortgage upon the same realty, which had been foreclosed by a court of competent jurisdiction. The court overruled the demurrers and objections of the plaintiffs to the petition to intervene and allowed the same, and to this judgment the plaintiffs excepted and took the ease to the Supreme Court. That court held that this court had jurisdiction of the writ of error and transferred the same to this court. Edwards v. Bynum, 177 Ga. 504. Held:
1. The judgment overruling the demurrers and objections of the plaintiffs to the intervention was not a final disposition of the cause or final as to some material party thereto, and therefore the writ of error will, on motion, be dismissed as being prematurely brought to this court. Johnson v. Holmes, 150 Ga. 195; Civil Code (1910), § 6138.
2. Under the special facts of this case, it is ordered that the official copy of the bill of exceptions of file in the office of the clerk of the trial court shall operate as exceptions pendente lite.

Writ of error dismissed with direction.


Jenkins, P. J., and Stephens, J., concur.